USCA4 Appeal: 21-6225      Doc: 20         Filed: 09/22/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6225


        WILLIE RAY MACDONALD,

                            Plaintiff - Appellant,

                     v.

        ANDERSON COUNTY SHERIFF’S OFFICE; SCOTT HILL, in his individual and
        professional capacity,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:19-cv-03212-HMH)


        Submitted: August 15, 2022                                  Decided: September 22, 2022


        Before MOTZ, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Donald L. Smith, Anderson, South Carolina, for Appellant. Steven M. Pruitt,
        MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood, South
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6225      Doc: 20         Filed: 09/22/2022      Pg: 2 of 7




        PER CURIAM:

               Willie Ray MacDonald filed suit against Officer Scott Hill and the Anderson County

        Sheriff’s Office (“ACSO”) raising claims under the Fourth Amendment and for

        supervisory liability pursuant to 42 U.S.C. § 1983, and claims under state law, including

        malicious prosecution, gross negligence, and intentional infliction of emotional distress, in

        connection with MacDonald’s arrest for the burglary of a convenience store. The district

        court adopted the magistrate judge’s recommendation to grant summary judgment to

        Defendants on all claims, and denied MacDonald’s motion under Fed. R. Civ. P. 59(e) to

        alter or amend the judgment. On appeal, MacDonald argues that the district court failed to

        consider the evidence in the light most favorable to him, that probable cause did not support

        his arrest, that Hill was not entitled to qualified immunity, that the ACSO was subject to

        supervisory liability, and that the district court erred in denying relief on his state law

        claims. For the following reasons, we affirm.

               We “review[] de novo the district court’s order granting summary judgment.”

        Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A district

        court ‘shall grant summary judgment if the movant shows that there is no genuine dispute

        as to any material fact and the movant is entitled to judgment as a matter of law.’” Id. at

        568 (quoting Fed. R. Civ. P. 56(a)). In determining whether a genuine issue of material

        fact exists, “we view the facts and all justifiable inferences arising therefrom in the light

        most favorable to . . . the nonmoving party.” Id. at 565 n.1 (internal quotation marks

        omitted). However, “the nonmoving party must rely on more than conclusory allegations,

        mere speculation, [or] the building of one inference upon another.” Humphreys & Partners

                                                     2
USCA4 Appeal: 21-6225       Doc: 20         Filed: 09/22/2022      Pg: 3 of 7




        Architects v. Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal quotation

        marks omitted). “[T]he relevant inquiry is whether the evidence presents a sufficient

        disagreement to require submission to a jury or whether it is so one-sided that one party

        must prevail as a matter of law.” Gordon v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019)

        (internal quotation marks omitted).

               Under § 1983, “allegations that an arrest made pursuant to a warrant was not

        supported by probable cause, or claims seeking damages for the period after legal process

        issued,” advance a claim of “malicious prosecution.” Brooks v. City of Winston-Salem, 85

        F.3d 178, 182 (4th Cir. 1996). Because MacDonald alleged that he was arrested pursuant

        to a warrant that lacked supporting probable cause, his claim is properly interpreted as a

        malicious prosecution claim. To state a malicious prosecution claim under § 1983, a

        plaintiff must establish that (1) the defendant seized the plaintiff “pursuant to legal process

        that was not supported by probable cause,” and (2) the criminal proceedings terminated in

        the plaintiff’s favor. Durham v. Horner, 690 F.3d 183, 188 (4th Cir. 2012) (internal

        quotation marks omitted). Here, it is undisputed that Hill’s procurement of an arrest

        warrant caused MacDonald’s arrest. Also, the charges against MacDonald were ultimately

        dismissed. Thus, we review whether probable cause supported MacDonald’s arrest.

               “Probable cause to justify an arrest means facts and circumstances within the

        officer’s knowledge that are sufficient to warrant a prudent person, or one of reasonable

        caution, in believing, in the circumstances shown, that the suspect has committed an

        offense.” Humbert v. Mayor & City Council of Balt. City, 866 F.3d 546, 555 (4th Cir.

        2017) (cleaned up). We evaluate probable cause under an objective standard, considering

                                                      3
USCA4 Appeal: 21-6225      Doc: 20          Filed: 09/22/2022     Pg: 4 of 7




        the totality of the circumstances known to the officer at the time of the seizure and without

        consideration of the subjective beliefs of the officer regarding the existence of probable

        cause. See Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017). An investigating “officer

        may not disregard readily available exculpatory evidence of which he is aware,” but his

        “failure to pursue a potentially exculpatory lead is not sufficient to negate probable cause.”

        Wadkins v. Arnold, 214 F.3d 535, 541 (4th Cir. 2000). Although an “officer need not

        exhaust every potential avenue of investigation,” he must “assemble individualized facts

        that link the suspect to the crime.” Munday, 848 F.3d at 254 (cleaned up). We provide

        “great deference to a magistrate judge’s determination of probable cause.” Id.

               Our review of the record demonstrates sufficient facts within Hill’s knowledge to

        establish probable cause to arrest MacDonald for burglary of the convenience store. At the

        time Hill sought the arrest warrant, Hill knew that tobacco products were located behind

        the counter of the convenience store. When watching the store’s security footage, Hill saw

        the perpetrator climb over the counter to steal tobacco products. While police were on the

        scene, the store manager discovered and alerted officers to a tobacco product that contained

        dried blood; forensic testing indicated that the blood matched MacDonald. We conclude

        that these facts, within Hill’s knowledge, were “sufficient to warrant a prudent person, or

        one of reasonable caution, in believing” that MacDonald had committed the burglary. See

        Humbert, 866 F.3d at 555 (internal quotation marks omitted).

               Next, MacDonald asserts that, although he was arrested pursuant to a warrant, Hill

        either deliberately or recklessly omitted material information from the Anderson County

        magistrate. We require a party challenging a warrant application to show that the officer

                                                      4
USCA4 Appeal: 21-6225       Doc: 20         Filed: 09/22/2022      Pg: 5 of 7




        “deliberately or with a reckless disregard for the truth made material false statements in the

        warrant application, or omitted from that application material facts with the intent to make,

        or with reckless disregard of whether they thereby made, the application misleading.”

        Humbert, 866 F.3d at 556 (cleaned up). “Omissions are made with reckless disregard when

        the evidence demonstrates that a police officer failed to inform the judicial officer of facts

        he knew would negate probable cause.”             Id. (cleaned up).     A plaintiff must also

        “demonstrate that the false statement or omission is material, that is, necessary to the

        neutral and disinterested magistrate’s finding of probable cause.” Id. (cleaned up).

               Having carefully reviewed the record, we conclude that MacDonald failed to

        demonstrate that Hill intentionally or recklessly omitted facts from the county magistrate

        that Hill “knew would negate probable cause.” See id. (internal quotation marks omitted).

        Furthermore, even if MacDonald had made such a showing, MacDonald failed to

        demonstrate that the omitted information was necessary to the magistrate’s probable cause

        finding. Therefore, we affirm the district court’s order granting summary judgment to

        Defendants on MacDonald’s Fourth Amendment claim under § 1983.

               Because Hill had probable cause to arrest MacDonald, we likewise affirm the

        district court’s finding that Hill was entitled to qualified immunity, and the district court’s

        denial of MacDonald’s supervisory liability and state law malicious prosecution claims.

        Because all three of these issues required MacDonald to show that Hill lacked probable

        cause, they fail as a matter of law. See Cahaly v. Larosa, 796 F.3d 399, 407 (4th Cir. 2015)

        (“A law enforcement officer who obtains an arrest warrant loses the protection of qualified

        immunity only where the warrant application is so lacking in indicia of probable cause as

                                                      5
USCA4 Appeal: 21-6225       Doc: 20         Filed: 09/22/2022      Pg: 6 of 7




        to render official belief in its existence unreasonable.” (cleaned up)); Wilkins v.

        Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (noting that a § 1983 claim for supervisory

        liability requires a plaintiff show that the supervisor knew the “subordinate was engaged

        in conduct that posed a pervasive and unreasonable risk of constitutional injury to citizens

        like the plaintiff” (internal quotation marks omitted); Pallares v. Seinar, 756 S.E.2d 128,

        131 (S.C. 2014) (noting that, under South Carolina law, a plaintiff claiming malicious

        prosecution must show “lack of probable cause”). Additionally, because MacDonald’s

        claim of intentional infliction of emotional distress was predicated on Hill having arrested

        MacDonald without probable cause, we likewise affirm the district court’s order denying

        relief on that claim.

               Turning to MacDonald’s final claim, we conclude that MacDonald waived appellate

        review of the denial of his gross negligence claim by failing to adequately object to the

        magistrate judge’s recommendation.         The timely filing of specific objections to a

        magistrate judge’s recommendation is necessary to preserve appellate review of the

        substance of that recommendation when the parties have been warned of the consequences

        of noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017); see Thomas v. Arn,

        474 U.S. 140, 154-55 (1985). Although MacDonald received proper notice and filed timely

        objections to the magistrate judge’s recommendation, he has waived appellate review of

        his gross negligence claim because the objections were not specific to the particularized

        legal recommendations made by the magistrate judge—namely, that MacDonald’s gross

        negligence claim was time-barred under the relevant statute of limitations. See Martin,

        858 F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate judge’s report,

                                                      6
USCA4 Appeal: 21-6225      Doc: 20          Filed: 09/22/2022     Pg: 7 of 7




        a party must object to the finding or recommendation on that issue with sufficient

        specificity so as reasonably to alert the district court of the true ground for the objection”

        (internal quotation marks omitted)).

               Accordingly, we affirm the district court’s orders granting summary judgment to

        Defendants and denying MacDonald’s Rule 59(e) motion. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      7